DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lucas Stelling on 01/07/2022.

The application has been amended as follows: 
In claim 1, line 18, after the limitation “…two;”, the limitation --
the plurality of friction plates are controlled to open and close by rotation of the ring, wherein the plurality of friction plates are configured to clamp the artificial chordae tendineae when the plurality of friction plates are closed and are configured to allow the artificial chordae tendineae to pass therethrough when the plurality of friction plates are open; -- has been entered
In claim 1, line 37, the limitation “tightly” has been deleted
In claim 1, line 39, after the limitation “groove” the limitation --;
wherein the clamping jaws are configured to apply rotation to the ring to open and close the plurality of friction plates when the clamping jaws are clamped on the protruding portion-- has been entered
In claim 3, line 2, the limitation “claim 2” has been deleted and replaced with --claim 1--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious the assembly as claimed specifically how the clamping jaws will engage and rotate the ring to open and close the friction plates to either clamp the artificial chordae tendineae or allow the artificial chordae tendineae to pass therethrough. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771